DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
This Office Action is in response to the arguments filed 12/21/2021. Claims 18-34 are currently pending. Claims 1-17 have been previously canceled. No claims have been amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 18-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pope (US 2008/0196304 A1) in view of Matsumura (US 2001/0054370 A1).
Regarding claim 18, Pope discloses a transportation base load unitizer (10 – Fig. 1) for unitizing a load (50 – Fig. 2A) on a transportation base (12 – Fig. 1), the unitizer comprising at least one elastic section (para. 0027) and at least one protection section (14, 16, 17, 18, and 19 – Fig. 1) for providing greater protection to a load carried on a transportation base (12 – Fig. 1) than the at least one elastic section, the unitizer being configured such that, in use, the unitizer holds together as a unit and extends at least the height of a load carried on a transportation base (see Fig. 1) for protecting the load (para. 0034, lines 12-15) without requiring connection to the transportation base (it is not necessary to connect 10 to 12 – Fig. 1) and wherein the unitizer is in the form of a prefabricated sleeve (para. 0020, lines 3-5) configured to be expanded to a stretched state for positioning around the load and then relaxed to a contracted state (para. 0027), without requiring any releasable fastening means to releasably fasten a first part of the unitizer to a second part of the unitizer, and wherein the at least one elastic section is arranged to provide a substantially uniform restoring force circumferentially around the unitizer (para. 0027). Note that the language “in use, said at least one elastic section spans the height of the load” is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the height of the load is not claimed and the unitizer is capable of being used with a load of any height equal to or less than the height of the unitizer. Since the elastic section of the unitizer 
However, Pope does not expressly disclose how the elastic section is arranged on the unitizer.
Matsumura teaches a transportation base load unitizer (10 – Fig. 1) comprising elastic strips (6 – Fig. 1) arranged along the height of the unitizer in order to allow the unitizer to be stretched evenly and uniformly around the container to allow the unitizer to fit tightly against the container.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the unitizer of Pope by locating the elastic sections along the height of the container as taught by Matsumura in order to allow the unitizer to be stretched evenly and uniformly around the load to allow the unitizer to fit tightly against the load. Note that the combination of Pope and Matsumura would result in elastic sections that span the height of the unitizer since the elastic sections of Matsumura span the height of the protection section that they are attached to.

Pope, as modified by Matsumura, further teaches:
	Claim 19, that the at least one protection section (14, 16, 17, 18, and 19 – Fig. 1, Pope) comprises durable material (para. 0025, Pope).

	Claim 20, that the at least one protection section (14, 16, 17, 18, and 19 – Fig. 1, Pope) comprises plastics (para. 0025, Pope).

	Claim 21, that the at least one protection section (14, 16, 17, 18, and 19 – Fig. 1, Pope) comprises polypropylene (para. 0025, Pope).

	Claim 22, that the sleeve is closed at one end (see Fig. 1, Pope).

	Claim 23, that the transportation base load unitizer (10 – Fig. 1, Pope) is configured for repeated use. Note that the unitizer may be taken off of a load without destroying the unitizer and the put back over a load. Therefore, it is configured for repeated use.

	Claim 24, a plurality of protection sections (14, 16, 17, 18, and 19 – Fig. 1, Pope), each of which comprises a sheet (para. 0022, Pope).

	Claim 25, that the transportation base load unitizer (10 – Fig. 1, Pope) comprises four of said sheets (14, 16, 17, 18, and 19 – Fig. 1, Pope). Note that there are 5 sheets.

	Claim 26, that the at least one protection section (14, 16, 17, 18, and 19 – Fig. 1, Pope) comprises at least one sheet and an elastic section (6 – Fig. 1, Matsumura) of the at least one elastic section is located between adjacent sheet edges of the at least one sheet. Note that 

	Claim 27, that the at least one elastic section (6 – Fig. 1, Matsumura) comprises at least one elastic strip (see Fig. 1, Matsumura).

	Claim 28, that the elastic sections (6 – Fig. 1, Matsumura) comprise a plurality of elastic strips spaced apparat axially (see Fig. 1, Matsumura).

	Claim 29, that the at least one elastic strip (6 – Fig. 1, Matsumura) extends circumferentially between adjacent edges of the at least one sheet. Note that the elastic strip has a width in the circumferential direction and thus it extends circumferentially.

	Claim 30, that the transportation base (12 – Fig. 1, Pope) comprises a pallet (para. 0020, line 2, Pope).

	Claim 31, that the at least one elastic section (6 – Fig. 1, Matsumura) is in the form of one continuous elastic strip connecting adjacent sheet edges (see Fig. 1, Matsumura).

	

Claims 32-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pope (US 2008/0196304 A1) in view of Matsumura (US 2001/0054370 A1).
Regarding claim 32 Pope discloses a method of unitizing a load on a transportation base (12 – Fig. 1), using a transportation base load unitizer (10 – Fig. 1) in the form of a prefabricated sleeve (para. 0020, lines 3-5) comprising at least one elastic section (para. 0027) and at least one protection section (14, 16, 17, 18, and 19 – Fig. 1) for providing greater protection to a load carried on a transportation base than the at least one elastic section without requiring connection to the transportation base on which the load is carried (it is not necessary to connect 10 to 12 – Fig. 1), the method comprising elastically deforming the at least one elastic section around a load that has a height on the transportation base and then relaxing the at least one elastic section to contract around the load (para. 0027), to hold the load together as a unit and protect the load along the height of the load (para. 0034, lines 12-15), without requiring any fastening means to releasably fasten a first part of the unitizer to a second part of the unitizer, and wherein the at least one elastic section is arranged to provide a substantially uniform restoring force circumferentially around the unitizer (para. 0027). Note that the language “in use, said at least one elastic section spans the height of the load” is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the height of the load is not claimed and the unitizer is capable of being used with a load of any height equal to or less than the height of the unitizer. Since the elastic section of the unitizer must have a height and the 
However, Pope does not expressly disclose how the elastic section is arranged on the unitizer.
Matsumura teaches a transportation base load unitizer (10 – Fig. 1) comprising elastic strips (6 – Fig. 1) arranged along the height of the unitizer in order to allow the unitizer to be stretched evenly and uniformly around the container to allow the unitizer to fit tightly against the container.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the unitizer of Pope by locating the elastic sections along the height of the container as taught by Matsumura in order to allow the unitizer to be stretched evenly and uniformly around the load to allow the unitizer to fit tightly against the load. Note that the combination of Pope and Matsumura would result in elastic sections that span the height of the unitizer since the elastic sections of Matsumura span the height of the protection section that they are attached to.

Pope, as modified by Matsumura, further teaches:
Claim 33, that the transportation base (12 – Fig. 1, Pope) comprises a pallet (para. 0020, line 2, Pope).

Claim 34, that the elastic strip (6 – Fig. 1, Matsumura) spans the height of the unitizer (see Fig. 1, Matsumura).

Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive.

	Regarding claims 18 and 32, applicant argues that claims 18 and 32 require that the at least one elastic section spans the height of the load but the elastic section of Matsumura does not span the height of the load.
	In response, it is noted that the respective rejections of claims 18 and 32 are based on the combination of Pope and Matsumura. Pope is relied upon to disclose a unitizer. Matusmura is relied upon to teach the arrangement of the elastic section on the unitizer. Since the elastic section of Matsumura spans the height of the unitizer, when the elastic section on the unitizer of Pope is arranged in the manner taught by Matsumura, the elastic section of Pope would span the height of the unitizer. Accordingly, when the unitizer of Pope with the elastic section arranged as taught by Matsumura contains a load, the elastic section would span the height of the load. Furthermore, it is pointed out that the load recited in claims 18 and 32 is not positively recited, i.e., it is not a part of the claimed invention. As such, the elastic section simply needs to be capable of spanning the height of a load. Even if Matsumura was combined with Pope such that the elastic section only spanned a limited section of the height of the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
1/11/2022